Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/21 has been entered.
 
NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

New claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it cannot be determined what is encompassed by the language ‘directing a subject...to avoid exposure to carcinogenic agents’.  Firstly, it is unclear what action 

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Office does not find sufficient basis in the specification for the language ‘directing a subject...to avoid exposure to carcinogenic agents’, such as would reasonably convey to one skilled in the art that the inventors had possession of the claimed method.  If this rejection is traversed, it is requested that support be pointed to with particularity, as in page, paragraph, or line number.






Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  Independent claims 9 and 17 recite a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from a particular bacterial genus, family, order, class, or phylum isolated from urine or stool, as determined by PCR amplification of 16S rDNA sequences, and risk for developing colon polyp or colon cancer.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps are ‘isolating bacteria-derived extracellular vesicles from a urine or stool sample’ and ‘extracting DNA from the bacteria-derived extracellular vesicles’, which were routine and conventional in the prior art as indicated by Jee et al. (US 2017/0369930, paragraphs 0005-0026, 0034-0039, 0045-0050, and Examples 1-8 on pages 3-5), and ‘performing PCR on the extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2', which was routine and conventional in the prior art as indicated by Gosiewski et al. (US 2018/0195111; see Example 2 on page 3 in which primers F and R near the top of column two are identical to instant SEQ ID NO:1 and 2).  Regarding the ‘directing’ step (e) in new independent claim 17, it is noted that 'to avoid exposure to carcinogenic agents’ pertains to a high level of generality.  It is further noted that Jee et al. is an English translation of the inventor's prior publication WO 2016/099076 which was published on 06/23/16 and is thus prior art as being published prior to the earliest instant priority date of 12/28/16.

REPLY TO ARGUMENTS

6.	With respect to the above section 101 rejection, the arguments of the response filed 11/09/21 have been fully considered, but are not found persuasive.
The response argues that there is no recitation of a recognized exception in the amended or new claims.  However, this is clearly in error as independent claims 9 and 17 explicitly recite that the required steps are correlated with risk for developing colon polyp or colon cancer.  As noted above, this natural correlation between DNA content of bacteria-derived extracellular vesicles derived from a particular bacterial genus, family, order, class, or phylum isolated from urine or stool, as determined by PCR amplification of 16S rDNA sequences, and risk for developing colon polyp or colon cancer, is clearly a judicial exception.  Although the language ‘diagnosing' has been deleted from the preamble of amended claim 9, diagnosis is directly implied in the 'wherein' clause reciting ‘indicates risk’.
The response also argues that the required steps are not routine and conventional, as Jee et al. is not prior art.  This is not found convincing because although Jee et al. is not prior art, it is an English translation of the inventor's prior publication WO 2016/099076 which was published on 06/23/16 and is thus prior art as being published prior to the earliest instant priority date of 12/28/16.
The response further argues that the particular bacteria models used in the claimed methods are not routine and conventional.  This is not found convincing because the specific types of bacteria pertain to the judicial exception itself, which is a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from certain types of bacteria isolated from urine or stool, as determined by PCR amplification of 16S rDNA sequences, and risk for developing colon polyp or colon cancer.  The claimed steps do not amount to significantly more than the judicial exception because the cited document Jee et al. (which is an English translation of the inventor's prior publication WO 2016/099076, which is prior art) discloses the routine and conventional isolation of vesicles from clinical 
Finally, the response argues that new claim 17 is eligible because the ‘directing’ step (e) integrates the judicial exception into a practical application, but this step is not a specific treatment step, and merely involves giving routine and conventional medical advice at a high level of generality. The ‘directing’ step merely amounts to applying the judicial exception in a very general way to avoid certain agents which would have been medically obvious to avoid.  While the current guidelines do not provide an example which exactly matches the fact pattern of the instant claims, Applicant is advised to consider Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43 - Treating Kidney Disease, to best understand the position of the Office.  It is submitted that the 'administering a treatment’ step (b) in said Example, which does not confer eligibility, is analogous to the instant ‘directing’ step.

CONCLUSION

7.	Claims 9 and 17 are free of the prior art, but are rejected for other reasons.  No claims are allowable.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/09/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637